DETAILED ACTION
The instant application having Application No. 16/450,558 filed on 24 June 2019 where claims 1-20 are presented for examination by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
Examiner cites particular paragraphs or columns and lines in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submissions of the Information Disclosure Statement dated 24 June 2019 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.


Allowable Subject Matter
Claims 2-3, 5-6, 9-10, 12-13, 16-17, and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 7-8, 11, 14-15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (U.S. 2013/0185433) (Hereinafter Zhu) in view of He et al. (U.S. 2012/0246638) (Hereinafter He).
As per claim 1, Zhu discloses a method comprising: 
monitoring a resource usage by a virtual machine (VM) over a first time period to obtain a load pattern for the VM (see for example Zhu, this limitation is disclosed such that resource usage profile estimation of a workload is obtained by monitoring resource usage (also interchangeably referred to as resource consumption and resource utilization, i.e. claimed “load”) paragraph [0069]); 
performing a time series analysis of the load pattern to generate a predictive resource usage model, the predictive resource usage model indicating one or more predicted variations in the resource usage of the VM over a second time period (see for example Zhu, this limitation is disclosed such that the system applies a Kalman filter, a mathematical method that uses a series of measurements observed over time (i.e. claimed “performing a time series analysis” to predict resource consumption based on historical data of the obtained resource usage metrics. The produced estimates include random variations that tend to be closer to the true values; paragraph [0069]. A workload profiler is able to model workloads in advance (claimed “generate a predictive resource usage model”) and forecast changes over a time period (i.e. claimed “over a second time period”; paragraph [0085]); 
determining, at least partially in view of the predictive resource usage model, a predicted resource usage of the VM at a future time that is within the second time period (see for example Zhu, this limitation is disclosed such that workload resource estimation profiler 114 model estimates workload based on monitored data as a time series resource profile vector (i.e. a predicted resource usage of the VM”; paragraph [0050]. The workload profiler is able to model workloads in advance and forecast changes over a time period (i.e. claimed “over a second time period”; paragraph [0085]).
Zhu does not explicitly teach determining, using a processing device, an amount of a resource to allocate to a VM at a current time at least partially in view of a predicted resource usage of a VM at a future time.
determining, using a processing device, an amount of a resource to allocate to a VM at a current time at least partially in view of a predicted resource usage of the VM at a future time (see for example He, this limitation is disclosed such that a forecasting-based service assignment module collects monitoring data about virtual machines (interchangeably referred to in the disclosure as “service workloads”) over a period of time. The monitoring data includes key performance indicators (KPIs); paragraphs [0056]-[0057]. The forecasting-based service assignment module is configured to use a time series aggregation to compress time-varying workloads of virtual machine and resources per predicted/forecasted time series into a representative snapshot for an entire forecasting window (i.e. “a predicted resource usage of the VM at a future time”. Using this aggregation function, a new assignment is made for a minimum amount of resource to map/reassign virtual machines to (i.e. “allocate to a VM…at least partially in view of a predicted resource usage of the VM at a future time”); paragraph [0066]. This reassignment is a reassignment of the current virtual machines presently mapped on the current servers (i.e. the allocation is “to a VM at a current time”); paragraph [0053]).
Zhu in view of He is analogous art because they are from the same field of endeavor, resource management.
It would have been obvious to one of ordinary skill in the art at the time the application at hand was filed to modify the method as taught by Zhu by allocating resources to VMs based on workloads predicted using a time series as taught by He because it would enhance the teaching of Zhu with an effective means of guaranteeing that a computed new [resource assignment for a VM] will remain feasible through a forecasting time window (as suggested by He, see for example paragraph [0066]).
the resource usage of the VM includes one of: memory usage of the VM, processor usage of the VM, input/output operation usage of the VM, storage bandwidth usage of the VM and network bandwidth usage of the VM (see for example Zhu, this limitation is disclosed such that resources used by VM workloads includes I/O resources, amount of memory, and number of CPUs; paragraphs [0045]-[0046]).  
As per claim 7, Zhu in view of He discloses the method of claim 1 (see rejection of claim 1 above), wherein the determining a predicted resource usage of the VM at a future time and the determining an amount of the resource to allocate to the VM at a current time are performed periodically to account for the one or more predicted variations in the resource usage of the VM over the second time period (see for example He, this limitation is disclosed such that the procedure of the forecasting-based service assignment module is invoked repeated to achieve adaptive service (re)assignment of virtual machines over time in a future time window T (i.e. “over the second time period) (paragraph [0064]), allowing the forecasting-based service assignment module to take into account the temporal variation of each workload (paragraph [0053])).
Regarding claim 8, it is a system claim having similar limitations cited in claim 1. Moreover, Zhu discloses a system comprising a memory to store one or more load patterns and a processing device (see for example Zhu, paragraphs [0100]-[0101]). Thus, claim 8 is also rejected under the same rationales as cited in the rejection of claim 1.
Regarding claim 11, it is a system claim having similar limitations cited in claim 4.    Thus, claim 11 is also rejected under the same rationales as cited in the rejection of claim 4.

Regarding claim 15, it is a medium claim having similar limitations cited in claim 1. Moreover, Zhu discloses a non-transitory computer-readable storage medium including instructions that, when executed by a processing device, cause the processing device to perform the method (see for example Zhu, paragraph [0107]). Thus, claim 15 is also rejected under the same rationales as cited in the rejection of claim 1.
Regarding claim 18, it is a medium claim having similar limitations cited in claim 4.    Thus, claim 18 is also rejected under the same rationales as cited in the rejection of claim 4.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shukla et al. (U.S. 10,484,301) discloses a system wherein resource allocation decisions are made based at least in part on predictions from a trained predictive model; Abstract.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN R LABUD whose telephone number is (571)270-5174.  The examiner can normally be reached on Monday - Thursday 10am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN R LABUD/            Examiner, Art Unit 2196